DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2021 was filed on the mailing date of the claims on 1/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/337,534 in view of U.S. Patent Application 2020/0266091, Tanaka. It would have been obvious to one of ordinary skill in the art to apply Tanaka for a processing nit and cutting unit to yield predictable results.
This is a provisional nonstatutory double patenting rejection.

Instant Application 17/152,873
Copending Application 17/337,534
1. A processing apparatus comprising:






a chuck table that includes one surface and the
other surface located on an opposite side of the one
surface and includes a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface;

a processing unit that processes a workpiece having
a predetermined pattern on a front surface side in a
state in which the front surface side of the workpiece is held by the one surface of the chuck table and a back surface side of the workpiece is exposed upward;

a first imaging unit that has a first imaging
element and that is disposed over the chuck table and acquires a normal image of the back surface side;

a second imaging unit that has a second imaging
element and that is disposed under the chuck table and acquires a normal image of the front surface side in a region corresponding to a region imaged by the first imaging unit in a thickness direction of the workpiece;

a display device that displays at least one of an
image of the back surface side acquired by the first
imaging unit and an image of the front surface side
acquired by the second imaging unit; and

a control part that has a storing device in which a
program to execute image processing is stored and a
processor that processes an image in accordance with the
program, the control part executing the image processing
of either the normal image of the back surface side or
the normal image of the front surface side to cause the
normal image subjected to the image processing to be
displayed on the display device in a state of being
inverted in a predetermined direction in order to allow
orientation of the normal image of the back surface side
to correspond with orientation of the normal image of the
front surface side.


1. A processing apparatus that processes a plate- shaped workpiece in which a device is disposed in each of a plurality of regions marked out by a plurality of planned dividing lines set in a front surface of the workpiece in a state in which a side of the front surface of the workpiece is held, the processing apparatus comprising:

a chuck table that includes one surface and the other surface located on an opposite side to the one surface, has a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface, and holds the side of the front surface of the workpiece;

a processing unit that processes the workpiece for which the front surface is held by the chuck table and forms processed grooves in the workpiece;

a first imaging unit that has a first imaging element, is disposed over the chuck table, and images a side of a back surface of the workpiece held by the chuck table;

a second imaging unit that has a second imaging element, is disposed under the chuck table, and images, through the holding component, the side of the front surface of the workpiece in a region corresponding to a region imaged by the first imaging unit in a thickness direction of the workpiece;

a display device that displays an image of the workpiece acquired by at least either the first imaging unit or the second imaging unit; and

a control part that has a storing device in which a program to execute image processing is stored and a processing device that processes an image in accordance with the program, the control part inverting, in a predetermined direction, either a first image obtained by imaging of the processed groove formed on the side of the back surface by the first imaging unit or a second image obtained by imaging of the processed groove formed on the side of the front surface by the second imaging unit in such a manner that orientations of the first image and the second image correspond with each other, the control part causing the display device to display both the processed groove in the first image and the processed groove in the second image in a state in which the first image and the second image are superimposed.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-4, 6-8, 10-14 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application 2020/0266091, Tanaka in view of U.S. Patent Application 2019/0035689, Yamamoto
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chuck table/display device as taught in Tanaka to display both front and back side surfaces of the workpiece as taught in Yamato for the purposes of checking when a trouble such as chipping greater than an allowable value is generated on the back surface side, it can be instantaneously detected, so that the possibility of production of defective chips can be lowered (Yamamoto, [0006]).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

2. 	Regarding Claim 1, Tanaka discloses A processing apparatus ([0027], a processing apparatus) comprising:
 	a chuck table (Fig. 3: 1 chuck table) that includes one surface and the other surface located on an opposite side of the one surface and includes a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface ([0032], the chuck table 1 includes a holder 3 made of a transparent material, an annular frame body 4 erected around and surrounding the holder 3, and a plurality of suction holes 5 defined in the frame body 4);
 	a processing unit that processes a workpiece having a predetermined pattern on a front surface side in a state in which the front surface side of the workpiece is held by the one surface of the chuck table and a back surface side of the workpiece is exposed upward ([0042], a processing unit for processing the workpiece 200 held on the chuck table 1 with the cutting blade 121. The cutting unit 120 is movable with respect to the workpiece 200 held on the chuck table 1 in the Y-axis direction by the Y-axis moving unit 140 and in the Z-axis direction by the Z-axis moving unit 150);
 	a first imaging unit that has a first imaging element ([0038], The image capturing element may be a charge-coupled device (CCD) image sensor or a complementary metal-oxide-semiconductor (CMOS) image sensor) and that is disposed over the chuck table and acquires a normal image of the back surface side (Fig 3: 11 camera disposed over chuck table 1; [0038]);
 	a second imaging unit (Fig 11: 130 second camera unit) that has a second imaging element and that is disposed under the chuck table and acquires a normal image of the front surface side in a region corresponding to a region imaged by the first imaging unit in a thickness direction of the workpiece ([0045], The second camera unit 130 captures an image of the workpiece 200 held on the chuck table 1 for use in an alignment process for positioning the workpiece 200);
 	a display device that displays at least one of an image of the back surface side acquired by the first imaging unit and an image of the front surface side acquired by the second imaging unit ([0051], a display unit, not illustrated, for displaying workpiece processing states and images captured by the camera units 11 and 130); and
 	a control part that has a storing device in which a program to execute image processing is stored ([0050], computer programs stored in the storage apparatus) and a processor that processes an image in accordance with the program ([0051], displaying workpiece processing states and images captured by the camera units 11 and 130, the control part executing the image processing of either the normal image of the back surface side or the normal image of the front surface side to cause the normal image ([0050], The arithmetic processing apparatus of the control unit 195 performs arithmetic processing operations according to computer programs stored in the storage apparatus and outputs control signals for controlling the processing apparatus 100 through the input/output interface apparatus to the units. [0052], the frame unit 210 is placed on an upper surface of the frame body 4 of the chuck table 1. Examiner notes that orientation of the workpiece can be flipped).
 	Tanaka does not explicitly disclose the image processing to be displayed on the display device in a state of being inverted in a predetermined direction in order to allow orientation of the normal image of the back surface side to correspond with orientation of the normal image of the front surface side
 	However, Yamamoto teaches the image processing to be displayed on the display device in a state of being inverted in a predetermined direction in order to allow orientation of the normal image of the back surface side to correspond with orientation of the normal image of the front surface side ([0041], n FIG. 8, a front surface side cut groove picked-up image 80A and a back surface side cut groove picked-up image 80B at the same coordinate position are paired, and are displayed side by side on the display unit 75 (FIG. 1), for example. In the case where in regard of one cut groove 107, pluralities of the front surface portions 107A and the back surface portions 107B of the cut groove 107 at varied coordinate positions are imaged, the pairs of the front surface side cut groove picked-up image 80A and the back surface side cut groove picked-up image 80B are sequentially displayed on the display unit 75 (FIG. 1) by an operator's operation)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the chuck table/display device as taught in Tanaka to display both front and back side surfaces of the workpiece as taught in Yamato for the purposes of checking when a trouble such as chipping greater than an allowable value is generated on the back surface side, it can be instantaneously detected, so that the possibility of production of defective chips can be lowered (Yamamoto, [0006]).

3. 	Regarding Claim 2, Tanaka discloses The processing apparatus according to claim 1, wherein the image of the front surface side is displayed on the display device together with the image of the back surface side ([0051], display unit, not illustrated, for displaying workpiece processing states and images captured by the camera units 11 and 130).

4. 	Regarding Claim 3, Tanaka discloses The processing apparatus according to claim 1, wherein the processing unit is a cutting unit having a spindle, wherein a cutting blade is configured to be mounted on one end of the spindle ([0030], includes a pair of cutting units 120 each having a cutting blade 121 mounted on a spindle 122 for cutting the workpiece 200), or a laser irradiation unit having a laser oscillator that generates a laser beam and a collecting lens that collects the laser beam emitted from the laser oscillator.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5. 	Claim(s) 4, 6-8, 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipted by U.S. Patent Application 2020/0266091, Tanaka.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


6. 	Regarding Claim 4, Tanaka discloses A processing apparatus ([0027], a processing apparatus)  comprising:
 	a chuck table (Fig. 3: 1 chuck table) that includes one surface and the other surface located on an opposite side of the one surface and includes a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface ([0032], the chuck table 1 includes a holder 3 made of a transparent material, an annular frame body 4 erected around and surrounding the holder 3, and a plurality of suction holes 5 defined in the frame body 4);
 	a processing unit (Fig. 1: processing apparatus 100) that processes a workpiece having a predetermined pattern (Fig 2: 202 projected dicing lines) on a front surface side in a state in which the front surface side of the workpiece is held by the one surface of the chuck table (Fig 12; [0072], a metal film 208 disposed thereon over its entire surface and a face side 201 with devices 203) and a back surface side of the workpiece is exposed upward ([0052], the frame unit 210 is placed on an upper surface of the frame body 4 of the chuck table 1. Examiner notes that orientation of the workpiece can be flipped to expose the back surface side of workpiece 200. See [0072]);
 	a first imaging unit that has a first imaging element ([0038], The image capturing element may be a charge-coupled device (CCD) image sensor or a complementary metal-oxide-semiconductor (CMOS) image sensor) and that is disposed over the chuck table and acquires a normal image of the back surface side (Fig 3: 11 camera disposed over chuck table 1; [0038]);
 	a third imaging unit that has a third imaging element and that is disposed under the chuck table and acquires a mirror image of the front surface side in a region corresponding to a region imaged by the first imaging unit in a thickness direction of the workpiece ([0045], The second camera unit 130 (examiner equates 130 to third imaging unit, since there is not reference of a second imaging unit in the claim) captures an image of the workpiece 200 held on the chuck table 1 for use in an alignment process for positioning the workpiece 200); and
 	a display device that displays at least one of an image of the back surface side acquired by the first imaging unit and an image of the front surface side acquired by the third imaging unit ([0051], display unit, not illustrated, for displaying workpiece processing states and images captured by the camera units 11 and 130).

7. 	Regarding Claim 6, Tanaka discloses The processing apparatus according to claim 4, wherein the image of the front surface side is displayed on the display device together with the image of the back surface side ([0051], for displaying workpiece processing states and images captured by the camera units 11 and 130).

8. 	Regarding Claim 7, Tanaka discloses The processing apparatus according to claim 4, wherein the processing unit is a cutting unit having a spindle, wherein a cutting blade is configured to be mounted on one end of the spindle ([0030], a cutting blade 121 mounted on a spindle 122 for cutting the workpiece 200 held on the chuck table 1),	or a laser irradiation unit having a laser oscillator that generates a laser beam and a collecting lens that collects the laser beam emitted from the laser oscillator.

9. 	Regarding Claim 8, Tanaka discloses A processing apparatus ([0027], a processing apparatus) comprising:
 	a chuck table that includes one surface and the other surface located on an opposite side of the one surface and includes a plate-shaped holding component having a predetermined region formed of a transparent material from the one surface to the other surface ([0032], the chuck table 1 includes a holder 3 made of a transparent material, an annular frame body 4 erected around and surrounding the holder 3, and a plurality of suction holes 5 defined in the frame body 4);
 	a processing unit that processes a workpiece having a predetermined pattern on a front surface side in a state in which the front surface side of the workpiece is held by the one surface of the chuck table and a back surface side of the workpiece is exposed upward ([0052], the frame unit 210 is placed on an upper surface of the frame body 4 of the chuck table 1. Examiner notes that orientation of the workpiece can be flipped);
 	a fourth imaging unit that has a fourth imaging element ([0038], The image capturing element may be a charge-coupled device (CCD) image sensor or a complementary metal-oxide-semiconductor (CMOS) image sensor) and that is disposed over the chuck table (Fig 3: 11 camera disposed over chuck table 1; [0038]) and acquires a mirror image of the back surface side ([0051], displaying workpiece processing states and images captured by the camera units 11 and 130);
 	a second imaging unit that has a second imaging element ([0038], The image capturing element may be a charge-coupled device (CCD) image sensor or a complementary metal-oxide-semiconductor (CMOS) image sensor) and that is disposed under the chuck table and acquires a normal image of the front surface side in a region corresponding to a region imaged by the fourth imaging unit in a thickness direction of the workpiece ([0045], The second camera unit 130 (examiner equates 130 to third imaging unit, since there is not reference of a second imaging unit in the claim) captures an image of the workpiece 200 held on the chuck table 1 for use in an alignment process for positioning the workpiece 200); and
 	a display device that displays at least one of an image of the back surface side acquired by the fourth imaging unit and an image of the front surface side acquired by the second imaging unit ([0051], display unit, not illustrated, for displaying workpiece processing states and images captured by the camera units 11 and 130).

10. 	Regarding Claim 10, Tanaka discloses The processing apparatus according to claim 8, wherein the image of the front surface side is displayed on the display device together with the image of the back surface side ([0051], for displaying workpiece processing states and images captured by the camera units 11 and 130).

11. 	Regarding Claim 11, Tanaka discloses The processing apparatus according to claim 8, wherein the processing unit is a cutting unit having a spindle, wherein a cutting blade is configured to be mounted on one end of the spindle ([0030], includes a pair of cutting units 120 each having a cutting blade 121 mounted on a spindle 122 for cutting the workpiece 200), or 
 	a laser irradiation unit having a laser oscillator that generates a laser beam and a collecting lens that collects the laser beam emitted from the laser oscillator.

12. 	Regarding Claim 12, Tanaka discloses A processing apparatus comprising:
 	a chuck table that includes one surface and the other surface located on an opposite side of the one surface and includes a plate-shaped holding component ([0030], FIG. 1 is an apparatus for holding the workpiece 200 on a chuck table 1) having a predetermined region formed of a transparent material from the one surface to the other surface ([0032], the chuck table 1 includes a holder 3 made of a transparent material, an annular frame body 4 erected around and surrounding the holder 3, and a plurality of suction holes 5 defined in the frame body 4);
 	a processing unit that processes a workpiece having a predetermined pattern on a front surface side in a state in which the front surface side of the workpiece is held by the one surface of the chuck table ([0030], FIG. 1 is an apparatus for holding the workpiece 200 on a chuck table 1 and cutting, i.e., processing, the workpiece 200 with a cutting blade 121 along the projected dicing lines 202) and a back surface side of the workpiece is exposed upward ([0052], the frame unit 210 is placed on an upper surface of the frame body 4 of the chuck table 1. Examiner notes that orientation of the workpiece can be flipped to expose the back surface side of workpiece 200. See [0072]);
 	a fourth imaging unit that has a fourth imaging element and that is disposed over the chuck table (Fig 3: 11 camera disposed over chuck table 1; [0038]) and acquires a mirror image of the back surface side;
 	a third imaging unit that has a third imaging element ([0038], The image capturing element may be a charge-coupled device (CCD) image sensor or a complementary metal-oxide-semiconductor (CMOS) image sensor) and that is disposed under the chuck table and acquires a mirror image of the front surface side in a region corresponding to a region imaged by the fourth imaging unit in a thickness direction of the workpiece;
 	a display device that displays at least one of an image of the back surface side acquired by the fourth imaging unit and an image of the front surface side acquired by the third imaging unit ([0051], display unit, not illustrated, for displaying workpiece processing states and images captured by the camera units 11 and 130); and
 	a control part that has a storing device in which a program to execute image processing is stored and a processor that processes an image in accordance with the program ([0050], The arithmetic processing apparatus of the control unit 195 performs arithmetic processing operations according to computer programs stored in the storage apparatus and outputs control signals for controlling the processing apparatus 100 through the input/output interface apparatus to the units), the control part executing the image processing of either the mirror image of the back surface side ([0056], the inspection apparatus 10 inspects the cut grooves on the basis of the captured image. Examiner notes that orientation of the workpiece can be flipped to expose the back surface side of workpiece 200. See [0072]) or the mirror image of the front surface side to cause the mirror image subjected to the image processing to be displayed on the display device in a state of being inverted in a predetermined direction in order to allow orientation of the mirror image of the back surface side to correspond with orientation of the mirror image of the front surface side 

13. 	Regarding Claim 13, Tanaka discloses The processing apparatus according to claim 12, wherein the image of the front surface side is displayed on the display device together with the image of the back surface side ([0051], for displaying workpiece processing states and images captured by the camera units 11 and 130).

14. 	Regarding Claim 14, Tanaka discloses The processing apparatus according to claim 12, wherein the processing unit is a cutting unit having a spindle, wherein a cutting blade is configured to be mounted on one end of the spindle ([0030], includes a pair of cutting units 120 each having a cutting blade 121 mounted on a spindle 122 for cutting the workpiece 200), or a laser irradiation unit having a laser oscillator that generates a laser beam and a collecting lens that collects the laser beam emitted from the laser oscillator. 

Allowable Subject Matter
Claims 5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997. The examiner can normally be reached Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/MICHAEL LEE/Primary Examiner, Art Unit 2422